                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA

 EDENTON COTTON MILL
 CONDOMINIUM HOMEOWNER’S
 ASSOCIATION, INC., EDENTON
 COTTON MILL PROJECT
                                                   Civil No. 2:19-cv-42
 HOMEOWNER’S ASSOCIATION, INC.,
 ANN ROSENBLATT, CORDELIA R.
 TYLER, LINDA BOZIK, ROBERT
 PHILLIPS, SUSAN WILLIAMS, and
 WILLIAM MULARIE,
                               Plaintiffs,
        v.
 NAVIGATORS INSURANCE COMPANY
                               Defendant.

                                   NOTICE OF REMOVAL
       Pursuant to 28 U.S.C. § 1446, Navigators Insurance Company (“Navigators”) removes

this action from the Superior Court for Chowan County (“Superior Court”) and states as follows:

                               Requirements of 28 U.S.C. § 1446
       1.      Pursuant to 28 U.S.C. § 1446(c)(1), this notice is being filed less than one year

after commencement of this action. which was filed in the Superior Court on October 21, 2019.

       2.      This notice is being filed within 30 days after initial service of process pursuant to

28 U.S.C. § 1446(b)(1). Plaintiffs served the summons and complaint on the North Carolina

Department of Insurance, as Navigators’ statutory agent for service of process, on October 29,

2019. Navigators then received the summons and complaint on November 6, 2019, at which time

the 30 day period for removal began to run.

       3.      Attached as Exhibit A, pursuant to 28 U.S.C. § 1446(a), are legible copies of all

process, pleadings, documents, and orders that have been served upon Navigators.




             Case 2:19-cv-00042-D Document 1 Filed 11/27/19 Page 1 of 4
         4.      Pursuant to 28 U.S.C. § 1446(d) Navigators is giving written notice to Plaintiff

and to the Clerk of the Superior Court, which notice is being filed with the Clerk of the Superior

Court.

                          Jurisdiction Under 28 U.S.C. §§ 1332 and 1441
         5.      Removal of this lawsuit is authorized by 28 U.S.C. §1441(a) because this Court

has original jurisdiction over this civil action under 28 U.S.C. § 1332.

         6.      Plaintiffs Edenton Cotton Mill Condominium Homeowner’s Association, Inc. and

Edenton Cotton Mill Project Homeowner’s Association, Inc. are North Carolina corporations

with their principal places of business in North Carolina. They are therefore citizens of North

Carolina.

         7.      Plaintiff Ann Rosenblatt is a natural person residing in Florida and is therefore a

citizen of Florida.

         8.      Plaintiff Robert Phillips is a natural person residing in Massachusetts and is

therefore a citizen of Massachusetts.

         9.      Plaintiffs Cordelia R. Tyler, Linda Bozik, Susan Williams, and William Mularie

are natural persons residing in North Carolina and are therefore citizens of North Carolina.

         10.     Navigators is a New York corporation with its principal place of business in

Connecticut. It is therefore a citizen of New York and Connecticut.

         11.     Diversity of citizenship exists between Plaintiffs, who are citizens of North

Carolina, Florida, and Massachusetts, and Navigators, which is a citizen of New York and

Connecticut.

         12.     Plaintiffs’ complaint asserts three causes of action, seeking damages in excess of

$25,000 for each (for a total in excess of $75,000), and additionally seeks treble damages and

punitive damages.


                                          2
               Case 2:19-cv-00042-D Document 1 Filed 11/27/19 Page 2 of 4
       13.     This Court has original jurisdiction over the subject matter of this action under 28

U.S.C. §1332(a)(1) because this action is between citizens of different states, and the amount in

controversy exceeds the sum of $75,000.00.

       This the 27th day of November 2019.

                                                         /s/ D.J. O’Brien III
                                                   D.J. O’Brien III
                                                   N.C. State Bar No. 35481
                                                   dobrien@brookspierce.com
                                                   BROOKS, PIERCE, MCLENDON,
                                                    HUMPHREY & LEONARD, LLP
                                                   1700 Wells Fargo Capitol Center
                                                   150 Fayetteville Street
                                                   Raleigh, NC 27601
                                                   Tel. (919) 839-0300
                                                   Fax (919) 839-0304

                                                   Attorneys for Defendant




                                        3
             Case 2:19-cv-00042-D Document 1 Filed 11/27/19 Page 3 of 4
                                 CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing document with the Clerk of Court

using the CM/ECF system. I further certify that I served the foregoing document on Plaintiff’s

counsel by email and by depositing the same in the United States Mail, first-class postage

prepaid, addressed as follows:

                                            David S. Coats
                                        BAILEY & DIXON, LLP
                                         Post Office Box 1351
                                  Raleigh, North Carolina 27602-1351

       This the 27th day of November 2019.


                                                     /s/ D.J. O’Brien III
                                                D.J. O’Brien III




                                       4
            Case 2:19-cv-00042-D Document 1 Filed 11/27/19 Page 4 of 4
